EXHIBIT 10.22(e)

FOURTH AMENDMENT TO LEASE

THIS FOURTH AMENDMENT TO LEASE (this “Amendment”) dated September 29, 2005 is
executed by and between SYUFY ENTERPRISES, L.P., a California limited
partnership (“Landlord”), and CENTURY THEATRES, INC., a California corporation
(“Tenant”).

WITNESSETH:

WHEREAS, Landlord and Century Theatres of California, Inc. entered into a lease
dated September 30, 1995, as amended by that certain First Amendment to Lease,
dated October 1, 1996, between Syufy Enterprises, L.P. and Century Theatres,
Inc., a Delaware corporation (“Century Theatres (DE)”), and as further amended
by that certain Second Amendment to Lease, dated September 1, 2000, between
Syufy Enterprises, L.P. and Century Theatres (DE), as further amended by that
certain Third Amendment to Lease dated April 15, 2005 between Syufy Enterprises,
L.P. and Century Theatres, Inc. (as amended, the “Lease”), for a motion picture
building and related parking (the “Premises”) located at 2875 Elba Street, Elba,
California; capitalized terms used but not defined herein shall have the
meanings set forth in the Lease; and

WHEREAS, Century Theatres (DE) succeeded Century Theatres of California, Inc.,
as Tenant; and

WHEREAS, Century Theatres (DE) assumed all obligations of Century Theatres of
California, Inc., as set forth in the Lease; and

WHEREAS, Century Theatres, Inc., a California corporation, has succeeded Century
Theatres (DE), as Tenant; and

WHEREAS, Century Theatres, Inc., a California corporation, has assumed all
obligations of Century Theatres (DE), as set forth in the Lease; and

WHEREAS, the parties desire now to amend the Lease to revise and clarify certain
obligations between the parties, as hereinafter provided;

Now, THEREFORE, the parties hereto mutually agree that the Lease shall be
amended as follows:

A. Surrender; No Demolition Obligation

Notwithstanding anything to the contrary in the Lease, upon the expiration or
earlier termination of the Lease, Tenant shall have no obligation to demolish or
pay Landlord to demolish the improvements located on the Premises or to remove
any surface debris therefrom.

B. Miscellaneous

1. This Amendment constitutes the entire understanding of the parties with
respect to the subject matter hereof and all prior agreements, representations,
and understandings between the parties, whether oral or written, are deemed
null, all of the foregoing having been merged into this Amendment.

2. This Amendment to Lease is hereby executed and shall be effective as of the
date first written above. All other conditions of the Lease shall remain in full
force and effect.

3. This Amendment shall bind and inure to the benefit of Landlord and Tenant and
their respective legal representatives and successors and assigns.

4. Each party hereby specifically represents and warrants that its execution of
this Amendment has been duly authorized by all necessary corporate or other
action, and that this Amendment when fully signed and delivered shall constitute
a binding agreement of such party, enforceable in accordance with its terms.

5. The parties acknowledge that each party and/or its counsel have reviewed and
revised this Amendment and that no rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall be employed in
the interpretation of this Amendment or any amendments or exhibits to this
Amendment or any document executed and delivered by either party in connection
with this Amendment.



--------------------------------------------------------------------------------

6. This Amendment may be executed in counterparts each of which shall be deemed
an original and all of which taken together shall constitute one and the same
agreement.

 

SYUFY ENTERPRISES, L.P.,   CENTURY THEATRES, INC., a California limited
partnership   a California corporation “Landlord”      “Tenant”   

/s/Raymond Syufy

    

/s/Joseph Syufy

   Raymond Syufy      Joseph Syufy,    Chief Executive Officer      Chief
Executive Officer   